UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1748


ZULFIQAR KAHN,

                 Plaintiff – Appellant,

          v.

FEDEX OFFICE AND PRINT SERVICES, INC.,

                 Defendant – Appellee,

          and

FEDEX CORPORATION,

                 Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-00561-GBL-IDD)


Submitted:   November 30, 2015              Decided:   January 13, 2016


Before DUNCAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zulfiqar Kahn, Appellant Pro Se. John Byron Flood, Joleen Okun,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Zulfiqar Kahn appeals the district court’s order granting

summary judgment to FedEx Office & Print Services, Inc., in his

civil action under Title VII of the Civil Rights Act of 1964, 42

U.S.C.    §§ 2000e         to    2000e-17   (2012).      As     the   district   court

ruled, Kahn failed to administratively exhaust his retaliation

claim     by     properly        raising    it   with     the     Equal    Employment

Opportunity Commission.              See Balas v. Huntington Ingalls Indus.,

Inc., 711 F.3d 401, 406-09 (4th Cir. 2013).                     The court correctly

held that Kahn did not state a claim sufficient to withstand

summary    judgment         on    his   claims   of     discrimination      based   on

national       origin      and     religion.      His       claims    of   procedural

irregularities in the district court entitle him to no relief.

Accordingly, we affirm for the reasons stated by the district

court.         Kahn   v.    FedEx    Corporation,     No.     1:14-cv-00561-GBL-IDD

(E.D. Va. May 29, 2015).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before us

and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2